OPINION OF THE COURT — by the
Hon. EDWARD TURNER.
It appears by the record before us, that the probate court of Wilkinson connty, granted to Martha Spears, widow of R. H. Spears deceased, letters of administration on his estate, in April last. It also appears that she was then a minor, under twenty-one years of age, but in her twenty-first year, and is now of full age. The appellant, Collins, applied to the court *311to revoke her letters aforesaid, on two grounds; first, because she was under twenty one years of age; and secondly, because the deceased resided and died in the county of Amite. The probate court refused the application, and Collins appealed from that decision to this court.
On a careful examination of the orphan’s court law, and the general law on the subject, we are satisfied that the court erred in appointing a minor, administratrix, although she was widow of the deceased. Administration should have been granted to some other person during her minority. On her arriving at full age, she would then have been entitled to the administration.
On the second point, the court is of opinion, that, under all the circumstances detailed in the evidence in the record, the probate court of Wilkinson County had jurisdiction of the case; but from the error aforesaid, the judgment of the court must be reversed, and the letters of administration granted to the appellee are revoked.
The other Judges concur.